DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 01/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-19 are withdrawn as being drawn to a non-elected group. Claims 1 and 20 are examined herein. 

Information Disclosure Statement
It is noted that an information disclosure statement (IDS) was not included in the electronic file wrapper of the instant application. Applicant is reminded of the duty to disclose information material to patentability as defined by 37 C.F.R. 1.56 (also see MPEP 2001). 

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20
Claim 20 further recites “the contraction channel”. Applicant is encouraged to amend to recite “the microfluidic contraction channel” to be consistent with claim 1. 
Claim 20, line 3: please amend to recite “[[the]]a frequency of deformation”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the channel" in lines 3-5, 11, and 13-14.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the channel” lacks explicit antecedence and is further indefinite because the limitation “the channel” could be in reference to any one of or all of the “microfluidic channel”, the “node-pore sensor channel section”, or the “microfluidic contraction channel”. It appears the recitation of “the channel” is in reference to the microfluidic channel and includes all of the channel sections and thus the applicant is encouraged to recite “the microfluidic Claim 20 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of claim 1. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 2014/0299521 A1) in view of Yang et al. (WO 2016/004101 A1).
Regarding claim 1, Sohn discloses a 
a microfluidic channel comprising a node-pore sensor channel section 
an outer pair of electrodes and an inner pair of electrodes (the detector is a four point detector with two inner electrodes and two outer electrodes aligned along the conduit [Paras. 0068-0069, 0072, 0146-0147, 0150; Claims 3 and 12; Figs. 1-5; Note: the limitations “to supply a voltage across the channel” and “to measure changes in current across the channel” are intended use limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See 
configured such that a cell transitioning the channel provides a multiple-terminal measurement of current across the channel (the particle to be detected include live cells or parts of cells wherein device performs a four-point detection (i.e., multi-terminal) of current across the conduit [Para. 0068-0069, 0072, 0089, 0146-0147, 0150; Claims 3 and 12; Figs. 1-5]).
Sohn is silent on the device comprising a mechanical compression section and thus fails to teach a “mechano”-node-pore sensor that includes “a microfluidic contraction channel”. 
Yang discloses a node-pore sensing device ([abstract; Pg. 44:13-16; Fig. 17]) wherein the microfluidic conduit comprises a first region with a cross sectional area that is larger than a cross sectional area of a second region thereby creating a contraction region and thus forming a contraction-expansion array [Pg. 13:19-26; Fig. 3]). Yang further teaches that the formation of contraction-expansion arrays allows for cells of various sizes to be separated from one another based upon differing physical characteristics such as size, shape, or mass, or based upon differing fluid dynamics of the constituents of the fluid sample as it flows through the conduit such as differing hydrodynamic properties including lift or drag [Pg. 6:31-32, Pg. 11:31-Pg.12:9]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the node-pore sensing device of Sohn to 
Regarding the limitation wherein the device is configured “to quantify four biophysical properties of the cell, simultaneously: diameter, resistance to compressive deformation, transverse deformation, and recovery from deformation”, this limitation is interpreted as an intended use and/or a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the structure of the node-pore sensing device disclosed by Sohn, as modified by Yang, teaches all of the structural limitations of claim 1. Absent any clear and convincing evidence and/or arguments to the contrary, the structure of modified Sohn is configured to and capable of performing the intended use limitations of measuring the various properties of claim 1. Examiner further notes that Yang teaches the measurement of various properties including flow velocity, induced Dean-like flow, particle diameter and resistive pulse measurements as cells pass through the channel [Pg. 28:5-19; Pg. 38:5-15; Pg. 39:8-16] and thus Sohn as modified by Yang is clearly capable of and specifically configured for measuring changes in current across the channel that correspond to compressive deformation, 
Regarding claim 20, modified Sohn discloses the limitations of claim 1 as discussed previously. 
Sohn, as modified by Yang above, further teaches wherein the microfluidic contraction channel section is a sinusoidal contraction channel section configured to induce periodic deformation (the symmetric contraction expansion array sCEA and asymmetric contraction expansion array aCEA shown in Fig. 17 is geometrically shaped with alternating expansion and contraction regions which cause the cell to deform periodically through the regions and follow a sinusoidal flow path as the cell flows through the sCEA/aCEA [Fig. 17]). The limitation “to probe cellular viscoelastic properties, which depend non-linearly on the frequency of deformation” is interpreted as an intended use limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the structure of the node-pore sensing device disclosed by Sohn, as modified by Yang, teaches all of the structural limitations of claim 20. Absent any clear and convincing evidence and/or arguments to the contrary, the structure of modified Sohn is configured to and capable of performing the intended use limitations of measuring/probing cellular viscoelastic properties. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balakrishnan et al. (K Balakrishnan, G Anwar, M Chapman, T Nguyen, A Kesavaraju, L Sohn, Node-pore sensing: a robust, high-dynamic range method for detecting biological species, Lab Chip 13 (2013) 1302-1307) and Balakrishnan et al. (K Balakrishnan, J Whang, R Hwang, J Hack, L Godley, L Sohn, Anal. Chem. 87 (2015) 2988-2995) disclose node-pore sensing devices with transverse electrodes for measuring cell currents as they pass through the nodes of the microfluidic channel. Mak et al. (US 2015/0140596 A1) and Sharei et al. (US 2016/0193605 A1) disclose microfluidic devices wherein the channel comprises contraction channels whereby the cells are compressed as they pass through the contraction channels. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA L ALLEN/Examiner, Art Unit 1795